Citation Nr: 1545400	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  10-25 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

1.  Entitlement to an initial disability rating higher than 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971.  His service medals and decorations include the Bronze Star Medal.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted service connection for PTSD, assigning a 30 percent rating from April 12, 2008.

In September 2015, the Veteran testified before the undersigned Veterans Law Judge via videoconference hearing.  A copy of the hearing transcript is of record and has been reviewed.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  During this videoconference hearing, the Veteran stated that his PTSD affects his ability to maintain his employment as a supervisor at a marshmallow company.  Therefore, the Board infers a TDIU claim and such issue has been added to the instant appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The Board also notes that the Veteran filed a service connection claim for a heart disability in September 2015.  See September 2015 VA 21-526EZ.  The record shows that the RO has initiated development of such issue by requesting a VA examination.  At any rate, this issue has not yet been adjudicated and is therefore REFERRED to the RO/AMC for the appropriate consideration.

REMAND

The Veteran seeks an initial rating in excess of 30 percent for his service-connected PTSD. 

On review, further development is necessary prior to analyzing the merits of the appeal.  The Veteran most recently underwent a VA compensation examination for his PTSD in April 2008.  Subsequently, on his May 2010 substantive appeal, he stated that his PTSD had worsened, noting that he was having both suicidal and homicidal thoughts.  Moreover, during the 2015 hearing, he reiterated that his PTSD had worsened, noting that he was admitted to VA Hines Medical Center in September 2010 for his psychiatric condition.  This more recent evidence suggests a worsening of disability since last examined by VA, warranting an updated examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Moreover, the Veteran's assertion that his PTSD affects his ability to maintain his job should be addressed by the examiner.  Lastly, all outstanding VA medical evidence must be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA medical evidence, specifically to include all mental health treatment.
 
2.  Then, schedule the Veteran for a VA mental health examination to determine the current extent and severity of his service-connected PTSD.  The claims file and a copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  All necessary tests should be conducted. 

After examining the Veteran and reviewing his claims file, the examiner is asked to respond to the following:

 a).  Identify the nature, frequency and severity of the Veteran's service-connected PTSD.

 b).  Specifically address the degree of social and occupational impairment caused by the Veteran's psychiatric disability.  A current Global Assessment of Functioning (GAF) scale score should be provided.

 c).  Identify any functional impairment associated with the Veteran's service-connected PTSD, including what kind of employment limitations that might result, if any.  **Address the Veteran's contention that his PTSD affects his ability to maintain his job.

 A complete rationale should be provided for any opinion expressed and conclusion reached.
 
3.  After the above is completed, readjudicate the issue of entitlement to an initial rating higher than 30 percent for PTSD, and the derivative TDIU claim.  If any determination is adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




